Case 2:19-cv-05165-GRB-AKT Document 67 Filed 03/25/20 Page 1 of 1 PagelD #: 1525

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

Jordan Snyder and Linda Snyder ATTORNEY: THE LAW OFFICES OF CORY H. MORRIS

Piaintiff(s),
CIVIL ACTION NO.:: 19-CV-5165 (GRB)(AKT)
vs.
DATE OF FILING: 02/24/2020
County of Nassau, et al.
Defendani(s).

AFFIDAVIT OF SERVICE

 

STATE OF New York: COUNTY OF Nassau © ss:

|, Joseph Exilus, being duly sworn deposes and says deponent is not a party to this action and is over the age of eighteen years and
resides in the state of New York.

That on 03/04/2020 at 1:20 PM at 27 Albemarle Ave, Hempstead, NY 11550,
Deponent served the Summons in a Civil Action, Second Amended Verified Complaint upon Brandon Chambers,
defendant/respondent/recipient herein.

Said service was effected in the following manner;

By delivering thereat a true copy to Mr. Johnson, , a person of suitable age and discretion. That person was also asked by deponent
whether said premises was the defendant/respondent/recipient actual place of residence and their reply was affirmative.

Deponent describes the individual served to the best of deponent’s ability at the time and circumstances of service as follows: Sex:
Male Skin: Black Hair: Black Age (Approx): 5 Height(Approx): 5'40" Weight(Approx): 170-180 Ibs Glasses: No Other:

On 03/04/2020, after delivery of process was effected, deponent enclosed an additional true and attested copy of same in postpaid
envelope addressed to the defendant/respondent/recipient at defendant/respondent/recipient place of residence in an official
depository and by First Class Mail, under the exclusive care of the United States Postal Service within New York State. The envelope
bore the Legend “Personal & Confidential" and did not indicate on the outside thereof, by return address or otherwise, that the
communication was from an attorney or concerned an action against the defendant/respondent/recipient.

| certify that the foregoing statements made by me are true, correct and my free act and deed. | am aware that if any of the foregoing
statements made by me are willfully false, | am subject to punishment.

 

 

  
   

Joseph Exilus

Sworn to before me
—

March

 

LK

S SEPTEMBER 20, 2021

Ultimate Process Service, inc. 585 Stewart Ave, Ste LL16, Garden City, NY 11530 516-333-3447 Lic#1376042
Case No: 1606265
